1.Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 3-5 contain a recitation that renders the claim indefinite.  Since two different transmittances are set forth for light at a wavelength of 390 nm—ie, less than 50% and greater than 50%--it is unclear exactly what the light transmittance would be for light at 390 nm.  
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art as set forth at instant paragraphs 0005-0009 and Fig. 1 in view of any of Shimode et al 2018/0275317 (see paragraph 0045), Matsumoto et al .
The admitted prior art discloses the basic claimed method as set forth in the first action, the admitted prior art lacking the aspect of employing a radiation curable adhesive that cures to have the instant shear modulus.  Shimode et al and Matsumoto et al teach radiation curable adhesives that have a shear modulus when cured of a range that overlaps the instant as noted in the first action.  Also, newly applied Shigetomi et al (see paragraph 0125) discloses a radiation curable adhesive with a shear modulus that certainly overlaps the instant and in fact is very close to the instant range.  It is submitted that the instant range is in fact well within the skill level of the art as shown by any of the secondary references.  One of ordinary skill would have been able to determine the desired shear modulus dependent on the exact hardness and tackiness desired for the adhesive layer, parameters that are certainly known to be affected by the shear modulus.  
5.Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive. While comments directed to the dependent claims 2-4 are persuasive, the arguments directed to claims 1 and 5 are not.  Applicant suggests that the instant shear modulus range is a “special” range that affords certain advantages.  However, there is nothing of record to show anything unexpected for the instant range other than applicant referring to it as a “special” range.  When the prior art shows at least some degree of overlap, and newly applied Shigetomi et al shows a considerable degree of overlap, it is respectfully submitted that the instant claims are in fact obvious and well within the skill level of the art in the absence of some demonstrated unobviousness.  Applicant’s comments notwithstanding, it is submitted that such has simply not been shown in the instant case.
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742